ORDER

KATHY A. SURRATT-STATES, Chief United States Bankruptcy Judge
The matter before the Court is Plaintiffs’ Complaint to Determine Discharge-ability of Debt. For the reasons set forth in the Court’s Findings of Fact and Conclusions of Law entered separately,
IT IS ORDERED THAT the relief requested in Plaintiffs’ Complaint to deny dischargeability pursuant to Section 523(a)(2)(A) is DENIED; and
IT IS FURTHER ORDERED THAT the relief requested in Plaintiffs’ Complaint to deny dischargeability pursuant to Section 523(a)(3) is DENIED; and
IT IS FURTHER ORDERED THAT the relief requested in Plaintiffs’ Complaint as to Caroline N. Labrayere is DENIED; and
IT IS FURTHER ORDERED THAT the relief requested in Plaintiffs’ Complaint to deny dischargeability pursuant to Section 523(a)(14A) is GRANTED IN PART in that $3,238.66 of the State Court Judgment comprising of $2,038.66 for the Labrayere Cashiers Check and $1,200.00 for the Link Cashiers Check is a debt for taxes and is nondischargeable as to Debt- or, Tara Nicole Link only, and judgment in the total amount of $3,238.66 is entered in favor of Plaintiffs and against Debtor, Tara Nicole Link only, and said judgment is NOT DISCHARGEABLE as to Debtor, Tara Nicole Link, pursuant to 11 U.S.C. § 523(a)(14A) and DENIED IN PART in that the remaining amount of the State Court Judgment is discharged as to Debt- or, Tara Nicole Link; and
IT IS FURTHER ORDERED THAT the relief requested in Plaintiffs’ Complaint for attorneys fees is DENIED and this is the final judgment and Order of this Bankruptcy Court in this case.